Citation Nr: 1013714	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, including chronic low back pain and lumbar spine 
degenerative disc disease.
 
2.  Entitlement to service connection for a bilateral buttock 
condition.

3.  Entitlement to service connection for a right leg 
condition.

4.  Entitlement to service connection for a left leg 
condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an evaluation in excess of 10 percent, 
prior to September 17, 2009, and 20 percent thereafter for 
service-connected diabetes mellitus.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1970.

This matter comes before Board of Veterans' Appeals (Board) 
on appeal from September 2005 and March 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2009), a medical examination or medical opinion 
is deemed necessary if the following criteria are met: (1) 
The record does not include sufficient competent medical 
evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (3) The record establishes that the claimant 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury or disease or another 
service-connected disability.

Additionally, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in a claim for service connection, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

The RO scheduled a VA examinations for the Veteran in July 
2005.  The Veteran did not report for the examinations.  In a 
November 2005 statement, the Veteran informed the RO that he 
never received notice of the VA examinations and requested 
that the RO reschedule the examinations.  In light of the 
duty to assist, the Board finds that a remand is necessary in 
order to obtain VA examinations for the Veteran's claimed 
disabilities. 

The Board notes that, with regard to the Veteran's claim for 
service connection for a low back condition, service 
treatment records show that the Veteran reported a history of 
recurrent back pain.  The enlistment examination report did 
not note any diagnosis of a low back condition.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003).
A preexisting disease will be considered to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2009).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2009).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003.

The Veteran claims entitlement to service connection for 
depression and PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in- service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  38 C.F.R. § 3.304(f).

In December 2005, the RO sent the Veteran a PTSD 
questionnaire regarding his claimed stressors.  The Veteran 
did not return the questionnaire to the RO.  On remand, the 
Veteran should again be requested to provide stressor 
information.  The Veteran should be requested to provide 
approximate dates of the stressor incidents. If the Veteran 
provides the requested information, the RO should attempt to 
verify the stressors through the U.S. Army & Joint Services 
Records Research Center (JSRRC).  After reasonable attempts 
have been made to verify the Veteran's stressors, the Veteran 
should be afforded a VA examination to determine whether a 
current psychiatric disability, to include PTSD, is related 
to service.

Service treatment records reflect that a right hip contusion 
was noted following automobile accident in March 1970.

The Board notes that the Veteran has reported treatment for 
his claimed buttock and leg conditions at the spine treatment 
center where he is treated for low back pain. In his claim 
the Veteran indicated that his claimed low back, bilateral 
buttock and leg conditions are related.  

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service- 
connected disability, or when aggravation of a nonservice- 
connected disorder is found to be proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation). 

For the foregoing reasons, a remand is necessary to attempt 
to verify the Veteran's stressors and to obtain VA 
examinations for the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the evaluation of his low 
back, bilateral buttock, right leg, left 
leg, hypertension and diabetes mellitus 
disabilities.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should indicate that such a review 
was conducted.






2.  The examiner should diagnose any low 
back condition.  The examiner should 
answer the following questions:

(a) did the veteran clearly and 
unmistakably enter service with a pre-
existing low back disability and if so, 
what was the nature of the disability;

(b) if the veteran entered service with a 
pre-existing low back disability, was 
there an increase in the low back 
disability during service? If so, did that 
increase represent a worsening of the 
underlying condition or clearly and 
unmistakably represent a natural 
progression of the disorder; and

(c) if the veteran did not enter service 
with a pre-existing low back disability, 
is a currently diagnosed low back 
disability at least as likely as not (50 
percent or greater likelihood) related to 
service?  The examiner should provide a 
detailed rationale, with references to the 
record, for the opinions stated.

3.  The examiner should diagnose any 
current bilateral buttock disability.  The 
examiner should answer the following 
questions:

(a)  is a current bilateral buttock 
disability at least as likely as not (50 
percent or greater likelihood) related to 
service?  

(b)  if the examiner determines that the 
Veteran's low back disability is related 
to service, the examiner should state 
whether a bilateral buttock disability at 
least as likely as not proximately caused 
by, or due to the Veteran's low back 
disability.  

(c)  is a bilateral buttock disability 
aggravated by the Veteran's low back 
disability?   The examiner should provide 
a detailed rationale for all opinions 
expressed.

4.  Diagnose any disability of the left 
leg and state whether a left leg 
disability is at least as likely as not 
(50 percent or greater likelihood) related 
to service.

(a) if the examiner determines that the 
Veteran's back disability is related to 
service, the examiner should provide an 
opinion as to whether the Veteran's left 
leg disability is proximately due to, the 
result of, or aggravated by the Veteran's 
low back disability.

(b)  the examiner should also indicate 
whether a left leg disability is 
aggravated by the Veteran's low back 
disability.  The examiner should provide a 
detailed rationale for the opinions 
expressed. 

4.  The examination should determine the 
current severity of service-connected 
diabetes mellitus.  The examination should 
determine whether diabetes mellitus 
requires insulin, restricted diet and 
regulation of activities.

5.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
acquired psychiatric disorder, including, 
but not limited to depression and PTSD 
(based on a corroborated stressor). The 
examiner must be provided with the claims 
file for review in conjunction with the 
examination.

(a) if depression is diagnosed, the 
examiner should state whether depression 
is at least as likely as not (50 percent 
or greater likelihood) related to service.  
The examiner should provide a detailed 
rationale for the opinion.

(b) prior to the examination, the AMC/ RO 
should provide the examiner with a list of 
stressor or stressors that is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered for 
the purpose of determining whether the 
Veteran was exposed to one or more 
stressors in service.

(c)  if a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the RO 
and found to be sufficient to produce PTSD 
by the examiner.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

6.  If hypertension is diagnosed, the 
examiner should provide opinions regarding 
the following:

            (a)  did hypertension manifest during 
service?
    
(b) is hypertension at least as likely as 
not (50 percent or greater likelihood) 
related to service?  

 (c) is hypertension at least as likely as 
not proximately due to, or the result of, 
service-connected diabetes mellitus?

7.  Following the completion of the 
requested actions, the RO should then 
readjudicate the Veteran's claims.  If the 
benefits on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


